DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/19 and 2/11/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0031] “interior processing region 351” should be –interior processing region 151--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Owen (US 2004/0225455).
As to claims 1 and 18, Owen teaches an apparatus for measuring dissociation of a process gas (fig. 5), comprising: a gas intake (54) configured to receive a process gas from a remote plasma source (RPS) ([0028] and [0040]), the process gas including a polyatomic molecule that dissociates into at least one free radical ([0037]); a measurement chamber (area between gas intake 54 and gas exhaust, fig. 5) coupled to the gas intake, comprising: an infrared (IR) source (514); an IR detector (512).
The IR source configured to emit IR radiation at one or more wavelengths absorbed by the polyatomic molecule, the IR detector configured to detect the IR radiation that passes through the process gas; and processing circuitry coupled to the detector configured to determine a degree of dissociation of the polyatomic molecule in the process gas based, at least in part, on the detected IR radiation.
However, the purpose of the measurement chamber is to quantitatively measure the ammonia content ([0025]), to detect triatomic molecular ions of nitrogen in its vibrationally hot state ([0044]), and for IR beams to intersect the gas flow ([0044]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the IR source to emit IR 
Owen is silent on processing circuitry coupled to the detector configured to determine a degree of dissociation of the polyatomic molecule in the process gas based, at least in part, on the detected IR radiation. However, it is obvious to one of ordinary skill in the art to display the results of the IR detector using circuitry so as to allow personnel and/or a CPU to interpret and analyze the results.
As to claim 6, Owen further teaches the measurement chamber further comprises a first window, through which the IR source emits the IR radiation into the measurement chamber ([0044], the bottom window in fig. 5 between 510 and 514).
As to claim 7, Owen further teaches the measurement chamber further comprises a second window (516), through which the IR radiation passes to the detector ([0044]).
As to claims 8 and 15, Owen further teaches the IR source is further configured to emit IR radiation at multiple wavelengths (functional language, the IR source of Owen can be configured to emit IR radiation), and wherein the detector further comprises one or more filters configured to isolate IR radiation at the one or more wavelengths absorbed by the polyatomic molecule ([0044], at least one wavelength is detected).
As to claims 10 and 11, Owen doesn’t explicitly teach the process gas is provided by the RPS together with at least one additional inert gas and are each 
As to claims 12 and 17, Owen further teaches the processing circuitry is further configured to change one or more pre-defined settings of the RPS, in response to the determined degree of dissociation ([0032]). 
As to claim 13, Owen teaches a method of measuring dissociation of a process gas generated by a RPS (fig. 5), comprising: -24-receiving a process gas from a RPS ([0028] and [0040]), the process gas including a polyatomic molecule that dissociates into at least one free radical (N2+ and/or N3+), the polyatomic molecule at least partially dissociated in the process gas ([0043]); irradiating the process gas with IR radiation (via 514) at an absorption wavelength of the polyatomic molecule ([0044]); 
Owen doesn’t explicitly teach detecting IR radiation at the absorption wavelength passing through the process gas; and determining a degree of dissociation of the polyatomic molecule in the process gas based, at least in part, on the detected IR radiation. However, Owen teaches detecting IR radiation using IR detector 512 ([0044]) and determining the molecular nitrogen from a natural gas source ([0043]). Detecting the absorption wavelength passing through the process gas; and determining a degree of dissociation of the 
As to claim 19, Owen doesn’t explicitly teach a controller coupled to or integrated with the IR detector configured to change one or more pre-defined settings of the RPS, in response to the determined degree of dissociation. However, this step is performed ([0032]) and using a controller to do so would have been very obvious in the are so as to automate this process. 
As to claim 20, Owen further teaches the pre-defined settings of the RPS include at least one of flow rate of the process gas, flow rate of an inert gas supplied together with the process gas, pressure and power ([0032]).

Allowable Subject Matter
Claims 2-5, 9, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 2 and 14, the prior art fails to teach the RPS provides the process gas via a conduit to a semiconductor deposition process chamber. Owen teaches the dissociation of natural gas into ionized particles to be reformed into ammonia. There is no use or need for a semiconductor deposition apparatus for this process. The ammonia may indeed be used in a subsequent semiconductor process but the process gas (i.e. natural gas) would not be provided to a semiconductor deposition chamber.
Claims 3-5 are allowable at least because they depend from claim 2.
As to claim 9 and 16, Owen teaches the process gas comprises hydrocarbons (i.e. natural gas), not nitrogen trifluoride (NF3) or ammonia (NH3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
3/16/22